United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 1, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 05-10706
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JESSICA LIZETTE LOPEZ,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 3-04-CR-43-2
                       --------------------

Before Jolly, Davis, and Owen, Circuit Judges.

PER CURIAM:*

     Jessica Lizette Lopez appeals her conviction for conspiracy

to commit money laundering and the 78-month sentences imposed for

the conspiracy money laundering count and the offense of making a

false statement on a credit card application.    Lopez argues that

the jury reached inconsistent verdicts because she was acquitted

of conspiracy to possess with intent to distribute cocaine and

that the evidence was not sufficient to support the money

laundering conviction.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-10706
                                -2-

      If “a multicount verdict appears inconsistent, the

appellate inquiry is limited to a determination whether the

evidence is legally sufficient to support the counts on which a

conviction is returned.”   United States v. Dubea, 612 F.2d 950,

951 (5th Cir. 1980).   Lopez failed to move for a judgment of

acquittal at the close of the Government’s case.   Therefore, the

court reviews the sufficiency of the evidence to determine

whether an affirmance will result in a miscarriage of justice.

See United States v. McIntosh, 280 F.3d 479, 483 (5th Cir. 2002);

United States v. Rosalez-Orozco, 8 F.3d 198, 202 (5th Cir. 1993).

     There was overwhelming evidence that the income of the

Lopezes was derived from Hector Lopez’s drug trafficking

activities.   The large amount of currency and drugs along with

the weapons, drug wrapping paraphernalia, and drug ledgers found

on the premises reflected that Hector Lopez was a participant in

an ongoing drug trafficking organization.   For the same reasons,

Jessica Lopez’s assertion that she knew nothing of the drug

trafficking activity was incredible.   The evidence also showed

that Lopez made multiple expenditures with the funds provided by

Hector Lopez.   There was no credible evidence that the Lopezes

derived income from a car sales business.   There was sufficient

evidence to support Lopez’s conviction for conspiracy to commit

money laundering.   See United States v. Meshack, 225 F.3d 556,

573-74 (5th Cir. 2000); United States v. Westbrook, 119 F.3d
1176, 1191 (5th Cir. 1997).   The conviction of Lopez did not
                             No. 05-10706
                                  -3-

result in a manifest miscarriage of justice.     McIntosh, 280 F.3d

at 483; Rosalez-Orozco, 8 F.3d at 202.

       Lopez’s argument that the indictment did not allege a sum

certain of laundered monetary funds in violation of her Sixth

Amendment rights is without merit.    By rendering the Guidelines

advisory only, United States v. Booker, 543 U.S. 220 (2005)

eliminated the Sixth Amendment concerns that prohibited a

sentencing judge from finding all facts relevant to sentencing.

United States v. Mares, 402 F.3d 511, 519 (5th Cir.), cert.

denied, 126 S. Ct. 43 (2005).

       However, in determining the reasonableness of a post-Booker

sentence, the court still must consider whether the district

court correctly determined the applicable sentencing guidelines

range.    Id. at 518-19.   The district court erred in determining

that the $130,000 found in a truck that had departed from the

Lopez residence constituted “laundered funds.”       See U.S.S.G.

§ 2S1.1, comment. (n.1).    Although the source of the funds

appeared to be drug activity, there was no evidence that Lopez

conducted or attempted to conduct a financial transaction in

order to conceal or disguise the nature or source of the funds.

Thus, the district court incorrectly calculated the sentencing

guidelines range.    See id.; 18 U.S.C. § 1915(a).    In light of the

miscalculation of the Guidelines, the court cannot make an

ultimate determination of reasonableness.     Duhon, 440 F.3d at

716.    The case is remanded to the district court for
                           No. 05-10706
                                -4-

resentencing.   See United States v. Villegas, 404 F.3d 355, 362

(2005).

     Lopez argues that the calculation of her offense level for

making a false statement on a credit card application was

erroneous because there was no loss involved in the transaction.

It is unnecessary to determine whether the loss was properly

calculated because even if the argument was successful, it would

not affect the calculation of the sentencing guidelines range.

See U.S.S.G. § 3D1.3(a); §3D1.4.   Thus, this argument can have no

effect on the sentence imposed.

     CONVICTION AFFIRMED; SENTENCE VACATED; REMANDED FOR
RESENTENCING.